          Case 1:16-cv-01723-AJN Document 84 Filed 09/17/20 Page 1 of 2


                                                                                             9/17/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Modesta R. Sabeniano,

                         Plaintiff,
                                                                      16-cv-1723 (AJN)
                 –v–
                                                                           ORDER
  Citibank, N.A., New York, et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       On September 14, 2020, the pro se Plaintiff’s son in this matter attempted to file a Notice

of Appeal on behalf of the pro se Plaintiff. See Dkt. No. 82. On September 16, 2020, the Notice

of Appeal was re-docketed as a Motion for Permission to Appeal due to the fact that the

document was signed by the Plaintiff’s son and not by the pro se Plaintiff herself. Dkt. No. 83.

       “[A]n individual may not be represented in court by another person who is not an

attorney.” Powerserve International, Inc. v. Lavi, 239 F.3d 508, 514 (2d Cir. 2001) (citing 28

U.S.C. § 1654, which provides that an individual may conduct his “own case personally or by

counsel”). See also Iannaccone v. Law,142 F.3d 553, 558 (2d Cir. 1998) (“[B]ecause pro se

means to appear for one’s self, a person may not appear on another person’s behalf in the other’s

cause.”). Neither the District Court nor the Court of Appeals may accept a Notice of Appeal

signed by the Plaintiff’s son on her behalf. As a result, to the extent that Dkt. No. 83 is properly

construed as a motion to have the letter signed by the Plaintiff’s son deemed an effective Notice

of Appeal signed by the Plaintiff herself, that motion is DENIED.
          Case 1:16-cv-01723-AJN Document 84 Filed 09/17/20 Page 2 of 2




       Under Federal Rule of Civil Procedure 4(a)(1)(A), a notice of appeal must be filed with

the district clerk within 30 days after entry of the order appealed from. Fed. R. Civ. P.

4(a)(1)(A). Federal Rule of Civil Procedure 4(a)(5), however, allows the district court to extend

a party’s time to file a notice of appeal. Accordingly, the Plaintiff may re-submit a corrected

Notice of Appeal, signed by the Plaintiff herself, for the Court’s consideration. This resolves

Dkt. No. 83.

       SO ORDERED.

Dated: September 17, 2020
       New York, New York


                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
